


110 HR 5803 RH: To direct the Election Assistance

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 398
		110th CONGRESS
		2d Session
		H. R. 5803
		[Report No.
		  110–637]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 15, 2008
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		
			May 15, 2008
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To direct the Election Assistance
		  Commission to establish a program to make grants to participating States and
		  units of local government which will administer the regularly scheduled general
		  election for Federal office held in November 2008 for carrying out a program to
		  make backup paper ballots available in the case of the failure of a voting
		  system or voting equipment in the election or some other emergency situation,
		  and for other purposes.
	
	
		1.Grants to States and Units of
			 Local Government for Making backup Paper Ballots Available in case of Voting
			 System or Equipment Failure or Other Emergency Situation
			(a)Grants by
			 Election Assistance CommissionThe Election Assistance Commission
			 (hereafter referred to as the Commission) shall establish a
			 program under which the Commission shall make a grant to each participating
			 State and each participating unit of local government for carrying out a
			 program to make backup paper ballots available in the case of the failure of a
			 voting system or voting equipment or some other emergency situation in the
			 administration of the regularly scheduled general election for Federal office
			 held in November 2008.
			(b)Requirements for
			 Eligibility
				(1)ApplicationA State or unit of local government is
			 eligible to participate in the program established by the Commission under this
			 Act if the State or unit of local government submits an application to the
			 Commission at such time and in such manner as the Commission shall require, and
			 includes in the application—
					(A)a certification that the State or unit of
			 local government has established a program that meets the requirements of
			 paragraph (2) to make backup paper ballots available in the case of the failure
			 of a voting system or voting equipment or some other emergency
			 situation;
					(B)a statement of the
			 reasonable costs the State or unit of local government expects to incur in
			 carrying out its program;
					(C)a certification
			 that, not later than 60 days after the date of the election, the State or unit
			 of local government will provide the Commission with a statement of the actual
			 costs incurred in carrying out its program;
					(D)a certification
			 that the State or unit of local government will repay the Commission any amount
			 by which the payment made under this Act exceeds the actual costs incurred in
			 carrying out its program; and
					(E)such other
			 information and certifications as the Commission may require.
					(2)Program
			 requirementsThe requirements
			 of this paragraph for a program to make backup paper ballots available in the
			 case of the failure of a voting system or voting equipment or some other
			 emergency situation are as follows:
					(A)In the event that the voting equipment at a
			 polling place malfunctions and cannot be used to cast ballots on the date of
			 the election or some other emergency situation exists which prevents the use of
			 such equipment to cast ballots on that date, any individual who is waiting at
			 the polling place on that date to cast a ballot in the election and who would
			 be delayed due to such malfunction or other emergency situation shall be
			 notified by the appropriate election official of the individual’s right to use
			 a backup paper ballot, and shall be provided with a backup paper ballot for the
			 election, the supplies necessary to mark the ballot, and instructions on how to
			 mark the ballot to prevent overvotes.
					(B)Any backup paper ballot which is cast by an
			 individual pursuant to the program of a State or unit of local government shall
			 be counted as a regular ballot cast in the election and tabulated on the date
			 of the election, and shall not be treated (for eligibility purposes) as a
			 provisional ballot under section 302(a) of the Help America Vote Act of 2002,
			 unless the individual casting the ballot would have otherwise been required to
			 cast a provisional ballot if the voting equipment at the polling place had not
			 malfunctioned or an emergency situation had not existed which prevented the use
			 of such equipment to cast ballots.
					(C)The program of a State or unit of local
			 government is carried out in accordance with standards established by the State
			 or unit of local government which include protocols for delivering and
			 supplying backup paper ballots to polling places and for notifying individuals
			 of the right to use the backup paper ballots.
					(c)Amount of
			 GrantThe amount of a grant
			 made to a State or unit of local government under the program established by
			 the Commission under this Act shall be equal to the amount of the reasonable
			 costs the State or unit of local government expects to incur in carrying out
			 its program, as provided in the application under subsection (b)(1)(B).
			2.State
			 DefinedIn this Act, the term
			 State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, American Samoa, and the United States Virgin Islands.
		3.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated for grants under the program established by the
			 Commission under this Act $75,000,000. Any amount appropriated pursuant to the
			 authority of this section shall remain available without fiscal year limitation
			 until expended.
		
	
		May 15, 2008
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
